100 N.Y.2d 553 (2003)
In the Matter of HERTZ CORPORATION, Appellant.
COMMISSIONER OF LABOR, Respondent.
Court of Appeals of the State of New York.
Submitted May 27, 2003.
Decided June 12, 2003.
*554 Appeal, insofar as it seeks review of the February 13, 2003 Appellate Division order, dismissed, without costs, by the Court of Appeals, sua sponte, upon the ground that it does not lie as of right (NY Const, art VI, § 3 [b]; CPLR 5601). Hertz Corporation's appeal from the February 13, 2003 Appellate Division order brings up for review only the prior nonfinal Appellate Division order entered July 23, 1998 (see CPLR 5601 [d]; 5501 [b]; Matter of Greatsinger, 66 NY2d 680, 682-683; Curiale v Ardra Ins. Co., 86 NY2d 774; Gilroy v American Broadcasting Co., 46 NY2d 580, 584).
Judges WESLEY and GRAFFEO taking no part.